DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 8/31/2022. As directed by the amendment: claims 1-4, 12-13, 16, 21, and 26 have been amended, claims 5-11, 15, 17-20, and 22-25 have been cancelled and no new claims have been added.  Thus, claims 1-4, 12-14, 16, 21, and 26 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “a plurality of spaced-apart markings” (ll.2) which should read as –the plurality of spaced-apart markings–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spatial position" in line 18.  
There is insufficient antecedent basis for this limitation in the claim.

The remaining claims 2-4, 12-14, 16, and 21 (dependent claims) are also rejected based on dependency upon rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 12-14, 16, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kopperschmidt (US 20090306574 A1) in view of Bazargan (US 20160367751 A1), Chin (US 5376785 A), and Couvillion, Jr. (US 20030236445 A1).

Regarding Claim 1, Kopperschmidt discloses a blood treatment device and a method for monitoring access to vessels during extracorporeal blood treatment, and Kopperschmidt teaches a blood treatment device ("blood treatment", Abstract) comprising an extracorporeal blood circuit ("extracorporeal blood circuit", Abstract) comprising a flexible venous line 7 ("venous hose line", ¶ 30, 35) having a venous puncture cannula 8 ("venous puncture cannula", fig.1, ¶ 30), and a device for monitoring access to a patient ("The invention relates to a device and to a method for monitoring access to vessels during extracorporeal blood treatment", Abstract) for the blood treatment device ("blood treatment", Abstract), 
wherein the blood treatment device ("blood treatment", Abstract) is configured such that blood is supplied to the patient ("The device according to the present invention, which can be retrofitted to an apparatus for supplying and removing fluids to or from a patient", ¶ 14) via the flexible venous line 7 ("the hose line is made from a flexible material that easily bends", ¶ 12),
the device for monitoring access to the patient has a line guide 26 ("means", ¶ 35) for guiding a line segment 27 ("loop 27", fig.1, ¶ 38) of the flexible line 7 ("means 26...for fixing a hose segment of venous hose line 7 in the form of a loop 27", ¶ 35), and
an evaluation unit (part of "central control unit 15", fig.1, ¶ 33) that is configured such that, when a change in the situation of the line segment 27 due to tension applied to the flexible line 7, is detected ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract; "In order to monitor the pressure in the arterial hose line, the dialysis apparatus has a monitoring device 22, which is connected via a data line 23 to a pressure sensor 24", ¶ 34),
the evaluation unit 15 ("central control unit", fig.1, ¶ 33) concludes that incorrect vessel access is occurring (“venous puncture cannula (needle) slips out of the vascular access”, see ¶ 34), and
a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37).
However, Kopperschmidt fails to teach that said flexible venous line comprises a plurality of spaced-apart markings; an apparatus for detecting said situation of said line segment guided by said line guide, wherein the apparatus for detecting said situation of said line segment guided by said line guide comprises a detection system configured to detect the plurality of spaced-apart markings and said change in said spatial position of said line segment relative to the apparatus for detecting the situation, and the detection system being configured to measure a distance that the line segment moves relative to the line guide. 
Bazargan teaches a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195), an apparatus for detecting a situation ("occlusion detection system that utilizes optical sensing technology", ¶ 195) configured to detect the plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195), and Bazargan suggests the presence of a detection system configured to detect a change in the relative spatial position of a line segment (“The embodiment of the occlusion detection system shown in FIG. 21 includes a detection circuit 924 that suitably configured to interrogate, observe, or otherwise detect the status of the component 922 without physically touching the component 922. The detection circuit 924 can utilize one or more of the following sensing technologies, without limitation: optical; …infrared” ¶ 155), but Bazargan fails to explicitly teach the apparatus for detecting the situation comprising a detection system configured to detect a change in the spatial position of the line segment, and the detection system configured to measure a distance that the line segment moves relative to the line guide. 
Chin teaches a detection system 40 ('a phototransistor', fig.2, col.6, ll.11-24) configured to detect a change in a characteristic of a segment of the device ("Based on the amount of light passing through the window to the phototransistor, calculations can be made on the displacement value of the contact surface of the plunger", col.3, ll.20-28), but fails to teach detecting a change in the spatial position of the line segment. Couvillion teaches detecting a change in the spatial position of a line segment ("a linear displacement transducer...can be read optically (using, for example, bar-codes and an optical source and detector) ...can be used to determine the extent of guide catheter advancement", ¶ 90; see figs. 11A-11C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blood treatment device of Kopperschmidt such that said flexible venous line comprises a plurality of spaced-apart markings, as taught by Barzagan, for the purpose of being located on an exposed surface of the device such that it is visible for optical sensing (for example, sensing an occlusion) (Barzagan ¶ 195-6); to include an apparatus, as taught by Barzagan, that would be configured for detecting said situation of said line segment guided by said line guide, for the purpose of determining the operating condition or state of the device (for example, an occlusion) through observation of an optically detectable pattern (Barzagan ¶ 198); wherein the apparatus, of Kopperschmidt modified by Barzagan, for detecting said situation of said line segment guided by said line guide includes a detection system, as taught by Chin, which would be configured to detect the plurality of spaced-apart markings of Barzagan and said change in said spatial position of said line segment of Kopperschmidt, as taught by Couvillion, relative to the apparatus for detecting the situation of Barzagan, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90); and the detection system, of Kopperschmidt/Barzagan modified by Chin, would be configured to measure a distance that the line segment of Kopperschmidt moves relative to the line guide, as taught by Couvillion, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90).

Regarding Claim 2, Kopperschmidt teaches the flexible venous line 7, but fails to teach the detection system that comprises an optical image capture system and the optical image capture system is configured to detect the plurality of spaced-apart markings, applied to said flexible venous line, individually in succession. 
Bazargan discloses a fluid infusion device, and teaches an optical image capture system 1008 ("optical sensor", fig.28, ¶ 184; “The sensor sends the captured image data to a signal processor for analysis to determine how the images/patterns have changed over time”, ¶ 197) and the plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195). Chin teaches the detection system 40. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include the detection system, as taught by Chin, for the purpose to detect light pulses and convert them into digital electrical signals wherein the light pulses indicate displacement of a portion of the device (Chin col.3, ll.7-18); such that the detection system of Chin would comprise an optical image capture system as taught by Bazargan, for the purpose of providing output signal characteristics that are responsive to a physical parameter to be measured having the range and resolution of the monitored output signal provides for the desired number of output levels (e.g., different states, values, quantities, signals, magnitudes, frequencies, steps, or the like) across the range of measurement (¶ 184); and such that the optical image capture system would be configured to detect the plurality of spaced-apart markings of Barzagan, applied to said flexible venous line, individually in succession, for the purpose of determining the operating condition or state of the fluid pump mechanism (Barzagan ¶ 198).

Regarding Claim 3, Kopperschmidt teaches the flexible venous line 7 ("the hose line is made from a flexible material that easily bends", ¶ 12) and tension applied to the flexible line 7 ("the line is stressed under tension", Abstract), but fails to teach the optical image capture system is configured to count when the markings are moved relative to the optical image capture system, as a result of a change in the situation of the flexible venous line, and pass through the detection region thereof, the optical image capture system having an evaluation unit, which is configured in such a way that the number of counted markings is compared with a predetermined threshold and it is concluded that there is a change in the situation of the flexible venous line due to tension applied to the flexible venous line if the number of the markings counted is greater than a predetermined threshold.
Bazargan teaches the optical image capture system ("occlusion detection system that utilizes optical sensing technology", ¶ 195) is configured to detect a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195), 
and to count when the markings are moved relative to the optical image capture system, as a result of a change in situation of the flexible line 7 ("an optical mouse contains a small LED that interrogates a work surface, and a CMOS sensor that detects the reflected light. The sensor sends the captured image data to a signal processor for analysis to determine how the images/patterns have changed over time", ¶ 197), 
and pass through the detection region thereof ("optical sensing range that covers the desired portion of the optically detectable pattern 1026", ¶ 198), the optical image capture system having an evaluation unit 1030 ("detection circuit", fig.29, ¶ 197),
which is configured in such a way that the number of counted markings is compared with a predetermined threshold ("normal" operating conditions would indicate that there is a previously known quantity at which "normal", or a threshold, is established; "The detection circuit 1030 is configured to observe this characteristic movement of the pattern 1026, which is indicative of normal operating conditions. In this regard, the detection circuit 1030 can determine that the operating condition of the fluid pump mechanism is normal", ¶ 199) and it is concluded that there is a change in situation of the flexible line 7 due ("the detection circuit 1030 to optically interrogate the pattern 1026 during operation of the fluid pump mechanism and, in response to the optical detection, determine the operating condition or state of the fluid pump mechanism", ¶ 198; threshold or "normal operating conditions" are described in ¶ 199) if the number of counted markings 1026 is greater than a predetermined threshold.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that the optical image capture system is configured to detect a plurality of spaced-apart markings, which would be applied to the flexible line, individually in succession, and to count when the markings are moved relative to the optical image capture system, as a result of a change in situation of the flexible line, and pass through the detection region thereof, the optical image capture system having an evaluation unit, which is configured in such a way that the number of counted markings is compared with a predetermined threshold and it is concluded that there is a change in situation of the flexible line due to tension applied to the flexible line if the number of counted markings is greater than a predetermined threshold as taught by Bazargan, for the purpose of determining the operating condition or state of the fluid pump mechanism (¶ 198).

Regarding Claim 4, Kopperschmidt teaches the evaluation unit  (part of "central control unit 15", fig.1, ¶ 33), the tension ("the line is stressed under tension", Abstract; "the hose line is made from a flexible material that easily bends", ¶ 12) applied to the flexible line 7 ("the line is stressed under tension", Abstract; "the hose line is made from a flexible material that easily bends", ¶ 12), but fails to teach that the optical image capture system is configured such that a plurality of spaced-apart markings provided on the flexible venous line is determined within an observation window, the evaluation unit is configured such that the number of markings in the observation window is compared with a predetermined threshold and the evaluation unit concludes that there is the change in the situation when the number of markings in the observation window is less than the predetermined threshold.
Bazargan teaches that the evaluation unit 1030 ("detection circuit", fig.29, ¶ 197) is configured such that a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195) provided on the flexible line 7 is determined within an observation window ("One simple and low cost way to visualize and confirm the adjustment involves the use of a clear window on the housing", ¶ 103), 
the evaluation unit 1030 ("detection circuit", fig.29, ¶ 197)  is configured that the number of markings 1026 in the observation window ("clear window", ¶ 103) is compared with a predetermined threshold ("normal" operating conditions would indicate that there is a previously known quantity at which "normal", or a threshold, is established; "The detection circuit 1030 is configured to observe this characteristic movement of the pattern 1026, which is indicative of normal operating conditions. In this regard, the detection circuit 1030 can determine that the operating condition of the fluid pump mechanism is normal", ¶ 199) and the evaluation unit 15 concludes that there is a change in situation ("the detection circuit 1030 to optically interrogate the pattern 1026 during operation of the fluid pump mechanism and, in response to the optical detection, determine the operating condition or state of the fluid pump mechanism", ¶ 198; threshold or "normal operating conditions" are described in ¶ 199) when the number of markings 1026 in the observation window ("clear window", ¶ 103) is less than the predetermined threshold.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that the evaluation unit is configured such that a plurality of spaced-apart markings provided on the flexible venous line is determined within an observation window, the evaluation unit is configured such that the number of markings in the observation window is compared with the predetermined threshold and the evaluation unit concludes that there is a change in the situation when the number of markings in the observation window is less than the predetermined threshold as taught by Bazargan, for the purpose of determining the operating condition or state of the fluid pump mechanism (¶ 198).

Regarding Claim 12, Kopperschmidt teaches that the line guide 26 ("means", ¶ 35) is formed such that the line segment 27 is guided in the shape of a loop (figs.1,4) that contracts when the tension is applied (contracts into shape of "kinking point 39", fig.4, ¶ 45).

Regarding Claim 13, Kopperschmidt teaches the line guide 26 has a housing body (fig.2), comprising a first guide channel 28 ("First fixing element", fig.2, ¶ 43) for receiving a first portion of the line segment of the flexible venous line, and a second guide channel 29 ("Second fixing element", fig.2, ¶ 44) for receiving a second portion of the line segment of the flexible venous line 7.



    PNG
    media_image1.png
    660
    648
    media_image1.png
    Greyscale

Annotated Figure 2 of Kopperschmidt

Regarding Claim 14, Kopperschmidt teaches the guide channels (28, 29) are formed in first and/or second housing halves (annotated fig.2) of the housing body.

Regarding Claim 16, Kopperschmidt teaches the housing body (fig.2) comprises a first housing half and a second housing half (annotated fig.2) and the first and second housing halves (annotated fig.2) of the housing body (annotated fig.2) are openably interconnected (via 'locking hooks' 37, 38 depicted in figure 2; ¶ 44).

Regarding Claim 21, Kopperschmidt teaches a control signal ("a visual and/or optical alarm", ¶ 4) is generated when the change in the situation of the line segment due to the tension applied to the flexible venous line 7 is detected ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract), but Kopperschmidt fails to teach the apparatus for detecting the situation. Bazargan teaches an apparatus for detecting a situation ("occlusion detection system that utilizes optical sensing technology", ¶ 195).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Kopperschmidt to include the apparatus for detecting the situation as taught by Barzagan, for the purpose of determining the operating condition or state of the device through observation of an optically detectable pattern (Barzagan ¶ 198).

Regarding Claim 26, Kopperschmidt teaches a method for monitoring access to a patient for a device by means of which a liquid is withdrawn from the patient and/or supplied to a patient ("The device according to the present invention, which can be retrofitted to an apparatus for supplying and removing fluids to or from a patient", ¶ 14),
in which blood ("blood", Abstract) of a patient is withdrawn from the patient via a flexible arterial line 6 ("Arterial hose line", fig.1, ¶ 30) having an arterial puncture cannula 5 ("arterial puncture cannula", fig.1, ¶ 30) and supplied to the patient via a flexible venous line 7 ("venous hose line", ¶ 30, 35) having a venous puncture cannula 8 ("venous puncture cannula", fig.1, ¶ 30),
wherein a line segment 27 ("loop", fig.1, ¶ 38) of the flexible venous line 7 ("the hose line is made from a flexible material that easily bends", ¶ 12) is guided by means of a line guide 26 ("means", ¶ 35) in such a way that the line segment forms a loop or an arc (fig.3),
and a change in spatial position of the line segment 27 forming a loop or arc (fig.3), due to tension applied to the flexible venous line 7; a detection system 22 ('Pressure monitoring device', fig.1, ¶ 34) configured to detect a change in the spatial position of the line segment 27 ("If the pressure exceeds a predetermined threshold value, the aspirating cannula is in danger of slipping out of the vessel access or has partially or completely slipped out, thus allowing the threshold value to be determined for alarms", Abstract; "the slipping-out of the venous puncture cannula is not detected without the monitoring device", ¶ 37), and
the device concluding that incorrect vessel access is occurring if the situation of the line segment changes ("When the line is stressed under tension, the loop contracts and the line finally kinks. The modification of the diameter of the line and the formation of a kink in the line leads to a rise of pressure in the line, which is monitored by a pressure monitoring device", Abstract; "Since the hose line forms a loop 27 above the puncture cannula, the slipping-out of the puncture cannula 8 leads to the triggering of an alarm and/or the interruption of the blood treatment", ¶ 38). 
Kopperschmidt fails to teach a plurality of spaced-apart markings; a monitoring system, the monitoring system comprising a detection system configured to detect the plurality of spaced-apart markings and a change in the spatial position of the line segment relative to the monitoring system; the detection system is configured to measure a distance that the line segment moves relative to said line guide; and the monitoring system concludes that incorrect vessel access is occurring if said spatial position of said line segment changes. 
Barzagan teaches a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195); a monitoring system ("occlusion detection system that utilizes optical sensing technology", ¶ 195) configured to detect the plurality of spaced-apart markings 1026. Bazargan suggests the presence of a detection system configured to detect a change in the relative spatial position of a line segment (“The embodiment of the occlusion detection system shown in FIG. 21 includes a detection circuit 924 that suitably configured to interrogate, observe, or otherwise detect the status of the component 922 without physically touching the component 922. The detection circuit 924 can utilize one or more of the following sensing technologies, without limitation: optical; …infrared” ¶ 155), but Barzagan fails to explicitly teach the monitoring system comprises a detection system configured to detect a change in the spatial position of the line segment; the detection system configured to measure a distance that the line segment moves relative to the line guide. 
Chin teaches a detection system 40 ('a phototransistor', fig.2, col.6, ll.11-24) configured to detect a change in a characteristic of a segment of the device ("Based on the amount of light passing through the window to the phototransistor, calculations can be made on the displacement value of the contact surface of the plunger", col.3, ll.20-28). Couvillion teaches detecting a change in the spatial position of a line segment ("a linear displacement transducer...can be read optically (using, for example, bar-codes and an optical source and detector) ...can be used to determine the extent of guide catheter advancement", ¶ 90; see figs. 11A-11C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include a plurality of spaced-apart markings, as taught by Barzagan, for the purpose of being located on an exposed surface of the device such that it is visible for optical sensing (Barzagan ¶ 195-6); 
to include a monitoring system, as taught by Barzagan, for the purpose of determining the operating condition or state of the fluid pump mechanism (Barzagan ¶ 198); the monitoring system, of Kopperschmidt modified by Barzagan, comprising a detection system as taught by Chin configured to detect the plurality of spaced-apart markings of Barzagan and a change in the spatial position of the line segment of Kopperschmidt, as taught by Couvillion, relative to the monitoring system, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90); the detection system is configured to measure a distance that the line segment moves relative to said line guide, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90); and the monitoring system of Barzagan would conclude that incorrect vessel access is occurring if said spatial position of said line segment of Kopperschmidt changes, for the purpose of determining the operating condition or state of the device through observation of an optically detectable pattern (Barzagan ¶ 198).

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1-4 and 26 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 8-19 of the Applicant’s remarks, the Applicant amended claim 1-4 and 26, and argued that claims 12-14, 16, and 21 depend from claim 1 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1-4 and 26 can be overcome in light of the previously mentioned prior art, Kopperschmidt, Bazargan, and Chin, as discussed above. Additionally, since claims 12-14, 16, and 21 depend from claim 1, they are similarly rejected as claim 1.

On pages 8-9 of the Applicant’s remarks, the Applicant argues that for claim 1, the pressure monitoring system of Kopperschmidt has nothing to do whatsoever with detecting spatial positioning. Kopperschmidt makes it clear that the pressure monitoring device (24) cannot tell whether an aspirating cannula is (1) in danger of slipping out of a vessel access, (2) has partially slipped out of a vessel access, or (3) has completely slipped out of a vessel access.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Kopperschmidt fails to teach an apparatus for detecting the situation of a line segment, namely, a detection system configured to detect a change in the relative spatial position of a line segment. However, Bazargan teaches an apparatus configured for detecting the situation of a line segment comprising ‘optical sensing technology’ for a ‘occlusion detection system’ ("occlusion detection system that utilizes optical sensing technology", ¶ 195). 
Bazargan suggests the presence of a detection system configured to detect a change in the relative spatial position of a line segment (“The embodiment of the occlusion detection system shown in FIG. 21 includes a detection circuit 924 that suitably configured to interrogate, observe, or otherwise detect the status of the component 922 without physically touching the component 922. The detection circuit 924 can utilize one or more of the following sensing technologies, without limitation: optical; …infrared” ¶ 155), but fails to explicitly teach the detection system. Moreover, Chin teaches the detection system 40 ('a phototransistor', fig.2, col.6, ll.11-24) configured to detect a characteristic of a segment of the device ("Based on the amount of light passing through the window to the phototransistor, calculations can be made on the displacement value of the contact surface of the plunger", col.3, ll.20-28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an apparatus for detecting the situation, as taught by Barzagan, of said line segment of Kopperschmidt, for the purpose of determining the operating condition or state of the fluid pump mechanism (¶ 198); and to include a detection system of Chin configured to detect a change in the relative spatial position, as taught by Couvillion, of said line segment of Kopperschmidt, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90).

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, if a kink in the hose were to occur due to pinching, for example, by an arm stand, a clinic bed, other furniture, or the like, pressure monitoring device 24 would detect a change in pressure but it would have nothing to do with a vessel access.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the pressure monitoring system of Kopperschmidt is not relied upon to teach the detection system. Please refer to the first response to argument, above.

On pages 10-11 of the Applicant’s remarks, the Applicant argues that for claims 1-4, Kopperschmidt fails to teach or suggest anything about detecting or measuring spatial positioning, distances moved, or any relative movement of a hose line, and pressure monitoring device 24 is not configured to carry out any of such functions.
However, the Examiner respectfully disagrees. It is noted in the rejection of claims 1-4 under 35 U.S.C 103 as discussed above that the pressure monitoring system of Kopperschmidt is not relied upon to teach the detection system. Please refer to the first response to argument, above.

On pages 11-12 of the Applicant’s remarks, the Applicant argues that for claims 2-4, there would have been no reason to adopt an optical image capture system such as the one described in Bazargan et al., for use in the system of Kopperschmidt. To use an optical image monitoring system in place of the Kopperschmidt pressure monitoring system would defeat the purpose and function of the Kopperschmidt pressure monitoring system, and for no apparent reason. Replacing the pressure monitoring system of Kopperschmidt with the optical image monitoring system of Bazargan et al. would change the principle of operation of Kopperschmidt. Moreover, making the proposed modification would greatly complicate the device of Kopperschmidt, and for no apparent reason.
However, the Examiner respectfully disagrees. It is noted in the rejection of claims 2-4 under 35 U.S.C 103 as discussed above that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include an apparatus for detecting the situation of a line segment, as taught by Barzagan, for the purpose to contemplate the range of displacement of the device to determine the operating condition or state of the fluid pump mechanism and therefore detect an occlusion in the fluid pathway (¶ 1, 198). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 12 of the Applicant’s remarks, the Applicant argues that for claims 2-4, the optical image capture system of Bazargan et al. has nothing to do with, and is not configured for, detecting a change in the spatial position of a line segment, let alone the spatial position of a line segment of a flexible line for supplying blood to a patient. Bazargan et al. has nothing to do with, and is not configured for, detecting a change in the spatial position of a line segment relative to (a) a line guide, or (b) a monitoring system, or (c) both a line guide and a monitoring system.
However, the Examiner respectfully disagrees. It is noted in the rejection of claims 2-4  under 35 U.S.C 103 as discussed above that Bazargan teaches an apparatus configured for detecting the situation of a line segment comprising ‘optical sensing technology’ for a ‘occlusion detection system’ ("occlusion detection system that utilizes optical sensing technology", ¶ 195). The claim requires that the apparatus be configured to detect a change relative to a line guide. The optical image capture system of Bazargan is configured to detect a change relative to a line guide, because it is obvious to one skilled in the art that an optical image capture system would need to be able to detect changes in spatial position of an optically detectable feature of the device relative to another optically detectable feature of the device. 

On page 13 of the Applicant’s remarks, the Applicant argues that for claims 2-4, Bazargan et al. detects occlusions upstream of and downstream from a rotary micropump, and, as can be seen, has nothing to do with monitoring a vessel access.
However, the Examiner respectfully disagrees. It is noted in the rejection of claims 2-4  under 35 U.S.C 103 as discussed above that Barzagan is not relied upon to teach specifically monitoring a vessel access, Kopperschmidt is relied upon for that teaching ("The invention relates to a device and to a method for monitoring access to vessels during extracorporeal blood treatment", Abstract). 

On page 14 of the Applicant’s remarks, the Applicant argues that for claims 2-4, the detectable pattern in Bazargan et al. is on a rotary micropump rotor, and does not constitute a plurality of spaced-apart markings on a flexible venous line.
However, the Examiner respectfully disagrees. It is noted in the rejection of claims 2-4   under 35 U.S.C 103 as discussed above that Bazargan teaches a plurality of spaced-apart markings 1026 ("optically detectable pattern", fig.29, ¶ 195) and Kopperschmidt teaches a blood treatment device ("blood treatment", Abstract) comprising an extracorporeal blood circuit ("extracorporeal blood circuit", Abstract) comprising a flexible venous line 7 ("venous hose line", ¶ 30, 35). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt such that a plurality of spaced-apart markings, as taught by Barzagan, would be on a flexible venous line of Kopperschmidt, for the purpose of being located on an exposed surface of the device such that it is visible for optical sensing (Barzagan ¶ 195-6).

On pages 16-17 of the Applicant’s remarks, the Applicant argues that for claim 1, applicant submits that the Examiner is in error in equating the pressure monitoring device 22 of Kopperschmidt with a spatial position detection system. Equating the two is unreasonable. The pressure monitoring system of Kopperschmidt has nothing to do whatsoever with detecting spatial positioning. It is a pressure monitor. It monitors pressure, not positions or distances.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the pressure monitoring system of Kopperschmidt is not relied upon to teach the detection system. Please refer to the first response to argument, above.

On page 17 of the Applicant’s remarks, the Applicant argues that for claim 1, Bazargan et al. is directed to detecting two conditions, namely, an upstream occlusion and a downstream occlusion. Applicant submits that an occlusion is a closure or blockage, not an open-ended puncture cannula.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Bazargan teaches an apparatus configured for detecting the situation of a line segment comprising ‘optical sensing technology’ for a ‘occlusion detection system’ ("occlusion detection system that utilizes optical sensing technology", ¶ 195). The claim requires that the apparatus be configured to detect a change relative to a line guide. The optical image capture system of Bazargan is configured to detect a change relative to a line guide, because it is obvious to one skilled in the art that an optical image capture system would need to be able to detect changes in spatial position of an optically detectable feature of the device relative to another optically detectable feature of the device. 

On page 18 of the Applicant’s remarks, the Applicant argues that for claim 1, Bazargan et al. is neither disclosing nor suggesting a device for monitoring a vessel access.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Barzagan is not relied upon to teach specifically monitoring a vessel access, Kopperschmidt is relied upon for that teaching ("The invention relates to a device and to a method for monitoring access to vessels during extracorporeal blood treatment", Abstract).

On page 18 of the Applicant’s remarks, the Applicant argues that for claim 1, Chin et al. fails to disclose or suggest anything similar to a plurality of markings spaced-apart along a flexible venous line, as presently claimed, let alone a device for detecting a distance that such markings on a flexible venous line, move.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Chin is not relied upon to teach a plurality of markings spaced-apart along a flexible venous line (see above responses to amendments). The claims require “a detection system configured to detect the plurality of spaced-apart markings and a change in the spatial position of the line segment”. The detection system 40 ('a phototransistor', fig.2, col.6, ll.11-24) of Chin is configured to detect the plurality of spaced-apart markings and a change in the spatial position of the line segment because it would be obvious that a detection system would have the capability to detect a detectable feature and a change in position of parts of the device.

On pages 18-19 of the Applicant’s remarks, the Applicant argues that for claims 1 and 26, the Examiner is earnestly solicited to please explain where the different motivations and/or suggestions were to have come from, to combine the pressure-based vessel access monitoring system of Kopperschmidt, with the rotary micropump rotor position interrogation system of Bazargan et al., and the robotic shape and surface texture examining system of Chin.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blood treatment device of Kopperschmidt such that said flexible venous line comprises a plurality of spaced-apart markings, as taught by Barzagan, for the purpose of being located on an exposed surface of the device such that it is visible for optical sensing (for example, sensing an occlusion) (Barzagan ¶ 195-6); to include an apparatus, as taught by Barzagan, that would be configured for detecting said situation of said line segment guided by said line guide, for the purpose of determining the operating condition or state of the device (for example, an occlusion) through observation of an optically detectable pattern (Barzagan ¶ 198); wherein the apparatus, of Kopperschmidt modified by Barzagan, for detecting said situation of said line segment guided by said line guide includes a detection system, as taught by Chin, which would be configured to detect the plurality of spaced-apart markings of Barzagan and said change in said spatial position of said line segment of Kopperschmidt, as taught by Couvillion, relative to the apparatus for detecting the situation of Barzagan, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90); and the detection system, of Kopperschmidt/Barzagan modified by Chin, would be configured to measure a distance that the line segment of Kopperschmidt moves relative to the line guide, as taught by Couvillion, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90).
And regarding Claim 26, it is noted in the rejection under 35 U.S.C 103 as discussed above that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kopperschmidt to include a plurality of spaced-apart markings, as taught by Barzagan, for the purpose of being located on an exposed surface of the device such that it is visible for optical sensing (Barzagan ¶ 195-6); 
to include a monitoring system, as taught by Barzagan, for the purpose of determining the operating condition or state of the fluid pump mechanism (Barzagan ¶ 198); the monitoring system, of Kopperschmidt modified by Barzagan, comprising a detection system as taught by Chin configured to detect the plurality of spaced-apart markings of Barzagan and a change in the spatial position of the line segment of Kopperschmidt, as taught by Couvillion, relative to the monitoring system, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90); the detection system is configured to measure a distance that the line segment moves relative to said line guide, for the purpose to provide distance data to determine the extent of guide catheter advancement (Couvillion ¶ 90); and the monitoring system of Barzagan would conclude that incorrect vessel access is occurring if said spatial position of said line segment of Kopperschmidt changes, for the purpose of determining the operating condition or state of the device through observation of an optically detectable pattern (Barzagan ¶ 198).

Applicant’s arguments with respect to claims 1-4 and 26 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781